DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 01/04/2021.  Claims 1 – 20 are pending in the present application.  This action is made FINAL, as necessitated by amendment.

Response to Arguments
03.	Applicant’s arguments with respect to claims 1 – 20 have been considered, but are moot in view of the new ground(s) of rejection.
	Applicant argues that Luttrell does not disclose determining whether thresholds associated with goals are being met, which is used to modify the plan of action.  Examiner respectfully agrees.  Luttrell does teach that a plan is created for a patient, and that progress towards goals are established.  As progress is made to a certain level, a change can be made to the plan (paragraphs [0003], [0048]).  However, Luttrell does not specifically utilize a threshold not being met as a way of modifying a plan.  A new prior art reference, Lowney, has been relied upon to teach modifying the plan of action based on a threshold not being met.
	Applicant argues that Luttrell does not disclose “establishing an account for a client”.  Examiner respectfully disagrees.  The Applicant’s claims recite that an account 

Double Patenting
04.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 20 of US Patent 10,061,812.  The instant application recites a broader version of the claims recited in 10,061,812, and it is deemed an obvious variation or simplification of the prior patent.  Please see table below.
Application 16/141471
Patent 10,061,812
1. A method for tracking goal progression, the method comprising:

receiving input establishing an account for a client, wherein the client is an individual receiving treatment or assistance, and wherein the accounts are stored in a server available through one or more networks;











establishing goals and a plan of action for the client based on treatment and assistance required;







compiling data associated with the client received from the providers utilizing computing or communications devices in communication with the server, wherein the computer or 

determining whether thresholds associated with the goals are being met based on the compiled data.







modifying the plan of action in response to the one or more of the thresholds not being met

 
receiving input establishing accounts for providers serving clients in a client 
management program, wherein the clients are individuals receiving treatment or assistance, wherein the input includes rules for determining progress of the clients, wherein the accounts are stored in a database of a server, and wherein the input is received from an administrator utilizing one of a plurality of communications devices in communication with the server by one or more networks;  


available to treat or assist the clients;  

prompting the providers to provide 
data associated with each of the clients that is required and not already received through the client management program, wherein the one or more providers periodically provide/update the data, and wherein the data relates to the well-being of the clients;

compiling the data associated with each of the clients received from the providers without input from the clients for the client management program to generate a score utilizing the rules, 

analyzing the compiled data and the score to automatically determine a status of the clients within the client management program, wherein the score is compared with previous compiled data to determine whether a plurality of measurements of the compiled data vary from a threshold to become significant; 

automatically communicating an alert including the compiled data and the 
status from the server executing the client management program to the plurality of communications devices associated with the providers assigned to one of the clients that is utilized by the administrator or one or more of the providers to intervene with the client in 


Claim Rejections - 35 USC § 103
06.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
07.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

08.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luttrell (US PGPub 2003/0004758), in view of Lowney (US PGPub 2008/0270182).
	Consider claim 1, Luttrell discloses a method for tracking goal progression, the method comprising:
	receiving input establishing an account for a client, wherein the client is an individual receiving treatment or assistance, and wherein the accounts are stored in a server available through one or more networks (paragraphs [0003], [0014], [0019], providers treat patients, such that there are records for the patient data, whereby the records are stored on and accessible through a network);
	assigning the client to one or more of the providers in response to selections from an administrator, wherein the one or more providers include at least individuals available to treat or assist the client (paragraphs [0051], [0054], the patients are assigned to particular providers based on information input into the system);
	establishing goals and a plan of action for the client based on treatment and assistance required (paragraphs [0027], [0048], goals are identified for the patients, which can be based on the patient data and the treatment received);
	compiling data associated with the client received from the providers utilizing computing or communications devices in communication with the server, wherein the computing or communications devices represent devices communicating with the server from any of one or more networks (paragraph [0058], the data received by the providers is associated with the patients, and is compiled for the system);
	determining whether thresholds associated with the goals are being met based on the compiled data (paragraphs [0003], [0019], [0048], progress towards the goals is 
	Although Luttrell discloses the progress towards goals is tracked, Luttrell does not specifically teach that the plan of action is modified based on thresholds not being met.
	In the same field of endeavor, Lowney discloses a method comprising:
	modifying the plan of action in response to one or more of the thresholds not being met (paragraphs [0008], [0009], [0057], [0064], [0068], [0069], goals are established for the patients, such that certain thresholds need to be met for the patient in order to continue on the plan, whereby if the threshold, or predetermined amount, is not reached, a change in the plan will occur).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the changing of plan goals based on thresholds not being met taught by Lowney into the tracking of goal progression taught by Luttrell for the purpose of being able to update the patient plan to be better suited for the client so they can get the specific treatment they need.
	Consider claim 2, and as applied to claim 1 above, Luttrell discloses a method comprising:
	automatically communicating alerts in response to the compiled data varying from one or more of the thresholds to become significant for the client (paragraphs [0003], [0026], [0057], reports are automatically generated and sent out based on various factors, such as progress towards goals being satisfied).
claim 3, and as applied to claim 1 above, Luttrell discloses a method comprising:
	the data is compiled through a plurality of collection methods including task analysis, intensive trial teaching, interval recording, time recording, frequency, percentage data, and a reinforcement recorder (paragraphs [0029], [0061], data is collected through various means, including provider input, patient analysis, and session information).
	Consider claim 4, and as applied to claim 1 above, Luttrell discloses a method comprising:
	establishing a baseline for the goals of the client (paragraphs [0003], [0019], goals are established that include functions, activities, and what is to be expected from progress on the goal).
	Consider claim 5, and as applied to claim 4 above, Luttrell discloses a method comprising:
	the baseline is set based on tests, recorded activities, and general notes (paragraphs [0051] – [0053], the data for the patient plan includes the goal for the patient, what occurs during a treatment session, and notes about the patient and treatments).
	Consider claim 6, and as applied to claim 1 above, Luttrell discloses a method comprising:
	the server is accessed through a cloud network, and wherein a client management program is executed by the computing or communications devices is utilized to receive the data and track progress of the goals (paragraphs [0012], [0014], 
	Consider claim 7, and as applied to claim 1 above, Luttrell discloses a method comprising:
	establishing the goals and the plan of action for the client utilizing goal creating and tracking software, wherein the data, goals, plan of action, complied data, and thresholds are associated with the account of the client (paragraphs [0012], [0024], the functions can be performed by computing software).
	Consider claim 8, and as applied to claim 1 above, Luttrell discloses a method comprising:
	data mining the compiled data to determine best practices, and recommending the best practices to the providers in response to the best practices being associated with a client assigned to the providers (paragraphs [0050], [0052], a plan for the best type of treatment for the patient is determined).
	Consider claim 9, and as applied to claim 1 above, Luttrell discloses a method comprising:
	recommending a next goal in response to the client completing the goal (paragraphs [0031], [0057], new goals can be generated, such as when goals are completed)
	Consider claim 10, and as applied to claim 1 above, Luttrell discloses a method comprising:
	determining whether the data required is received from each of the providers; and sending an alert to one or more providers in response to determining there is 
	Consider claim 11, and as applied to claim 2 above, Luttrell discloses a method comprising:
	generating a score based on the compiled data to determine if the compiled data varies from the threshold to become significant for the client (paragraphs [0003], [0026], [0057], progress towards goals can be identified and tracked).
	Consider claim 12, and as applied to claim 9 above, Luttrell discloses a method comprising:
	matching the client with a provider from the one or more providers for the next goal (paragraph [0027], each goal can have a different provider for the client).
	Consider claim 13, Luttrell discloses a system for tracking goal progression, the system comprising:
	receiving input establishing an account for one or more providers serving a client, wherein the client is an individual receiving treatment or assistance, and wherein the accounts are stored in a server available through one or more networks (paragraphs [0003], [0014], [0019], providers treat patients, such that there are records for the patient data, whereby the records are stored on and accessible through a network);
	assigning the client to one or more of the providers in response to selections from an administrator, wherein the one or more providers include at least individuals 
	establishing goals and a plan of action for the client based on treatment and assistance required (paragraphs [0027], [0048], goals are identified for the patients, which can be based on the patient data and the treatment received);
	compiling data associated with the client received from the providers utilizing computing or communications devices in communication with the server (paragraph [0058], the data received by the providers is associated with the patients, and is compiled for the system);
	determine whether thresholds associated with the goals are being met based on the compiled data (paragraphs [0019], [0048], progress towards the goals is tracked, which is based on the patient data in the system);
	a database in communication with the server configured to store the data, goals, plan of action, complied data, and thresholds with the account associated with the client and the one or more providers (paragraphs [0021], [0024], [0067], a database is used to store the client and provider data).
	Although Luttrell discloses the progress towards goals is tracked, Luttrell does not specifically teach that the plan of action is modified based on thresholds not being met.
	In the same field of endeavor, Lowney discloses a system comprising:
	modify the plan of action in response to one or more of the thresholds not being met (paragraphs [0008], [0009], [0057], [0064], [0068], [0069], goals are established for the patients, such that certain thresholds need to be met for the patient in order to 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the changing of plan goals based on thresholds not being met taught by Lowney into the tracking of goal progression taught by Luttrell for the purpose of being able to update the patient plan to be better suited for the client so they can get the specific treatment they need.
	Consider claim 14, and as applied to claim 13 above, Luttrell discloses a method comprising:
	data mining the compiled data to determine best practices, and recommending the best practices to the providers in response to the best practices being associated with a client assigned to the providers (paragraphs [0050], [0052], a plan for the best type of treatment for the patient is determined).
	Consider claim 15, and as applied to claim 13 above, Luttrell discloses a method comprising:
	the baseline is set based on tests, recorded activities, and general notes (paragraphs [0051] – [0053], the data for the patient plan includes the goal for the patient, what occurs during a treatment session, and notes about the patient and treatments).
	Consider claim 16, and as applied to claim 13 above, Luttrell discloses a method comprising:

	Consider claim 17, Luttrell discloses a server comprising:
	receive input establishing an account for one or more providers serving a client, wherein the client is an individual receiving treatment or assistance, and wherein the accounts are stored in a server available through one or more networks (paragraphs [0003], [0014], [0019], providers treat patients, such that there are records for the patient data, whereby the records are stored on and accessible through a network);
	assign the client to one or more of the providers in response to selections from an administrator, wherein the one or more providers include at least individuals available to treat or assist the client (paragraphs [0051], [0054], the patients are assigned to particular providers based on information input into the system);
	establish goals and a plan of action for the client based on treatment and assistance required (paragraphs [0027], [0048], goals are identified for the patients, which can be based on the patient data and the treatment received);
	compile data associated with the client received from the providers utilizing computing or communications devices in communication with the server (paragraph [0058], the data received by the providers is associated with the patients, and is compiled for the system);
	determine whether thresholds associated with the goals are being met based on the compiled data (paragraphs [0019], [0048], progress towards the goals is tracked, which is based on the patient data in the system).

	In the same field of endeavor, Lowney discloses a server comprising:
	modify the plan of action in response to one or more of the thresholds not being met (paragraphs [0008], [0009], [0057], [0064], [0068], [0069], goals are established for the patients, such that certain thresholds need to be met for the patient in order to continue on the plan, whereby if the threshold, or predetermined amount, is not reached, a change in the plan will occur).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the changing of plan goals based on thresholds not being met taught by Lowney into the tracking of goal progression taught by Luttrell for the purpose of being able to update the patient plan to be better suited for the client so they can get the specific treatment they need.
	Consider claim 18, and as applied to claim 17 above, Luttrell discloses a server comprising:
	the data is compiled through a plurality of collection methods including task analysis, intensive trial teaching, interval recording, time recording, frequency, percentage data, and a reinforcement recorder (paragraphs [0029], [0061], data is collected through various means, including provider input, patient analysis, and session information).
	Consider claim 19, and as applied to claim 17 above, Luttrell discloses a server comprising:

	Consider claim 20, and as applied to claim 17 above, Luttrell discloses a server comprising:
	data mine the compiled data to determine best practices, and recommending the best practices to the providers in response to the best practices being associated with a client assigned to the providers (paragraphs [0050], [0052], a plan for the best type of treatment for the patient is determined).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

April 10, 2021